Citation Nr: 0613449	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.



THE ISSUE

Entitlement to an initial compensable rating for atopic 
eczema disease for the period from January 30, 2003 to June 
3, 2003, and in excess of 10 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1999 to 
January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The case subsequently was transferred to the RO in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  For the period from January 30, 2003 to June 3, 2003, the 
objective and competent medical evidence of record shows the 
veteran's rash was on his left shin, right thigh, and upper 
back and radiated to different areas of his body and 
preponderates against a finding that the veteran's service-
connected atopic eczema disease was manifested by covering at 
least 5 percent, but less than 20 percent, of his entire 
body, or at least 5 percent, but less than 20 percent, of the 
exposed areas affected, nor by intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, 
required for a total duration of less than six weeks during 
the past 12-month period.

2.  Giving the veteran the benefit of the doubt, it appears 
more likely than not, that for the period from June 3, 2003, 
the objective and competent medical evidence of record 
demonstrates that his service-connected atopic eczema disease 
is manifested by constant or near-constant systemic therapy, 
such as corticosteroids, that were prescribed during the past 
12-month period.


CONCLUSIONS OF LAW

1.  For the period from January 30, 2003 to June 3, 2003, the 
schedular criteria for an initial compensable rating for 
atopic eczema have not been met.  38 U.S.C.A. §§  1155, 5100-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code (DC) 7806 (2005).

2.  Resolving doubt in the veteran's favor, for the period 
from June 3, 2003, the schedular criteria for a 60 percent 
rating for atopic eczema are met.  38 U.S.C.A. §§  1155, 
5100-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records dated from April 2001 to December 
2002 show the veteran complained of rashes.  When seen in 
April 2001, he had a non-purulent rash on his right shoulder, 
left elbow, and lower abdomen.  The rash itched in the lower 
abdomen and groin area.  It spread on contact and lasted six 
or seven months.  The target patch was described as 
approximately five to six inches in diameter with a dozen 
lumps per inch, none higher than one-sixteenth of an inch in 
height.  

An August 2001 service medical record reveals the veteran was 
seen for a skin rash on his right thigh, as well as both 
elbows, and his feet that were dry and flaking.  The rash was 
described as eight months old and moderately irritating.  
Self care medications were noted.  Feet were cracking and 
broken open a little.

A December 2002 service medical record notes the veteran 
complained of a rash on his left shin and right thigh, which 
he estimated began two years before.  The rash radiated to 
different areas of the body and did not disappear.  It was 
also noted on the upper back.  No edema or tenderness were 
recorded and positive erythema was noted.  The veteran was 
not taking any medication for the skin disorder and had full 
range of motion.  

The veteran, who was 36 years old, underwent a VA general 
medical examination performed by an orthopedist in July 2003.  
(It is not apparent whether the contract physician had access 
to the claims file.)  According to the examination report, 
the veteran complained of a three-year old chronic rash at 
the left anterior lower leg.  Previous rashes on the 
shoulders and elbows were healed.  He was treated with 
several creams.  It was noted skin lesions were not very 
itchy, but that the veteran sometimes scratched them open.  
Allergies were not noted and there was no evidence of contact 
dermatitis.  The report revealed there was no past 
dermatological diagnosis.  

On examination, pretibial erythema on the left shin extended 
over a 15 centimeter (cm.) by 4 cm. area with scattered 
spotty reddening mixed with light brown hyperpigmented spots 
covering the entire left tibial surface.  Affected skin 
appeared thin and glossy.  The examiner reported the veteran 
received topical cortisone multiple times as well as other 
creams.  There were no current open lesions, and the 
veteran's elbows and back were clear on the day of the 
examination.  The veteran suffered no itching during the 
exam.  He was diagnosed with dermatitis versus epidermal 
dermophytosis, chronic, on the lower left leg, resistant to 
past medication including cortisone.  

Private medical records or signed statements, dated from 
December 2003 to May 2005, from V.W., M.D., the veteran's 
German dermatologist, were submitted to the RO in German and 
subsequently translated into English.  In December 2003, Dr. 
V.W. said the veteran was under treatment for an atopic 
eczema disease since June 2003.  The eczema reaction was 
shown on the veteran's arms, legs and trunk.  Dr. V.W. 
reported that the triggering agent for the eczema was not 
detected, so the use of cortisone ointments became necessary 
"time and again", as well as other skin care ointments.  

According to another December 2003 record of Dr. V.W., 
eczematous skin changes were noted in the area of the 
veteran's armpits as well as the navel.  A cream containing 
urea was prescribed.  

In a signed statement dated in November 2004, Dr. V.W. said 
that he treated the veteran between June 2003 and November 
2004 and that the veteran was treated "almost constantly 
with corticosteroid and other ointments" due to "severe" 
skin problems.  Dr. V.W. provided the dates of 30 visits 
within an 18-month period during which the veteran was 
treated for his eczema disorder.  Dr. V.W. noted that the 
veteran also went to a skin clinic, but no satisfactory 
improvement of his condition was achieved.  He also noted 
that eczematic changes were observed on the forearms, legs, 
face, nasolabial region, ears, hips, trunk, and recurrently 
in the remaining integument.  The first indication of 
corticosteroid cream was reported to be June 3, 2003.

A February 2005 signed statement from Dr. V.W. discloses that 
since his November 2004 statement, new eczematic changes of 
the veteran's skin appeared on the ears, legs, presacral 
region, and knees, as well as other integument regions.  Dr. 
V.W. said that this required application of cortisone 
ointments despite intensive skin care.

A March 2005 signed statement from Dr. V.W. discloses that 
the veteran was diagnosed with atopic eczema, allergic 
rhinoconjunctivitis and contact eczema.  The skin of the 
whole body, face, ears, arms, legs, lower abdomen, back and 
head was treated "almost continuously" with high-dose 
cortisone ointment due to "severe" skin alterations.  
Alterations in the skin reappeared under therapy with 
cortisone-free ointment.  It was noted that occasionally 
cortisone ointment, as well as other creams and lotions, 
caused irritation of the veteran's skin.  Certain contact 
allergies also were noted.

A May 2005 signed statement from Dr. V.W. said that the 
veteran was treated repeatedly at his office between late 
October 2004 and May 2005.  He provided dates of 15 office 
visits.  Dr. V.W. diagnosed the veteran with atopic eczema, 
inguinal eczema, papolupostular acne, and contact eczema.

An April 2005 signed statement from J.J.W., D.O., said he 
treated the veteran since 1982 and that the veteran was never 
diagnosed or treated for any type of dermatitis, eczema or 
allergies.



II.	Legal Analysis

A.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The VCAA and implementing regulations apply to the case at 
hand, and the requirements therein appear to have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in March 2003 and May 2003.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted March 2003 and May 2003 "duty to assist" 
letters were issued prior to the appealed August 2003 rating 
decision.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  All VA notices must be read in the 
context of prior, relatively contemporaneous communications 
to the appellant.  See Mayfield v. Nicholson, supra.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA requires the VA to provide the claimant 
with notice of missing information and evidence that will 
assist in substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, supra.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to an increased 
rating for his service-connected atopic eczema disease for 
the period from January 30, 2003 to June 3, 2003, but 
evidence in the record permits the veteran an increased 
rating for the period from June 3, 2003 as the use of 
corticosteroid cream is demonstrated as of that time.  
Therefore, any lack of notice by the VA to the veteran as now 
required by Dingess/Hartman constitutes harmless error.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected atopic eczema, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected atopic eczema was evaluated 
as non-compensable for the period January 30, 2003 to June 3, 
2003, and as 10 percent disabling from June 3, 2003, pursuant 
to DC 7806.

The rating criteria for evaluating skin disorders is found in 
the Rating Schedule at 38 C.F.R. § 4.118 (2005).

Under DC 7806, dermatitis or eczema is rated as disfigurement 
of the head, face, or neck or scars, depending upon the 
predominant disability.  A 10 percent rating is assigned for 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, DC 7806 (2005).  A 30 percent rating is 
assigned for dermatitis or eczema covering 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Id.  A 60 percent rating is assigned for 
dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy, such 
as corticosteroids or other immunosuppressive drugs, was 
required during the past 12-month period.  Id. 

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars. 
Therefore, the RO has appropriately considered the veteran's 
service-connected skin disorder under DC 7806 for dermatitis 
or eczema ratings.

1.  Above non-compensable rating for the period from January 
30, 2003 to June 3, 2003

For the period from January 30, 2003 to June 3, 2003, and 
upon review of the objective medical evidence of record, the 
Board is of the opinion that an initial compensable rating 
for the veteran's service-connected atopic eczema is not 
warranted.

Considering the claim under the criteria of DC 7806, the 
medical evidence does not show that the veteran's atopic 
eczema covered at least 5 percent, but less than 20 percent, 
of his entire body, or at least 5 percent, but less than 20 
percent, of the exposed areas affected, or, that intermittent 
systemic therapy was required for a total duration of less 
than six weeks during the past 12-month period.  

During the period from January 30, 2003 to June 3, 2003, 
there is no objective medical evidence of record that the 
veteran took specific medications or an intermittent systemic 
therapy.  While a December 2002 service medical record shows 
the veteran's rash was noted on his left shin, right thigh, 
and upper back and radiated to different areas of the body, 
there is nothing in the record to indicate that the rash, or 
eczema, covered between 5 percent and 20 percent of his 
entire body or of the exposed areas affected.  There is no 
evidence in the record for this time period that the veteran 
was prescribed any corticosteroid or another 
immunosuppressive drug for his service-connected skin 
disorder.

The preponderance of the objective medical evidence supports 
a non-compensable rating for the veteran's atopic eczema 
disease for the period from January 30, 2003 to June 3, 2003.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b) (2005).

2.  Above 10 percent disabling for atopic eczema from June 3, 
2003

Granting the veteran the benefit of the doubt, the Board is 
of the opinion that for the period from June 3, 2003, the 
objective medical evidence is at least at equipose as to 
whether a 60 percent rating is warranted.

The medical evidence reflects the veteran's constant or near 
constant systemic therapy with corticosteroids during a 12-
month period for eczema.  Dr. V.W., the veteran's German 
dermatologist, said in November 2004 that the veteran was 
treated "almost constantly with corticosteroid and other 
ointments" due to "severe" skin problems between June 2003 
and November 2004.  Dr. V.W. lists 30 separate dates within 
an 18-month period during which the veteran made office 
visits and was treated for his eczema disorder.  June 3, 2003 
is the first date that the use of corticosteroids was used.

Dr. V.W.'s December 2003 private medical record also notes 
that cortisone ointments became necessary "time and again."  
Dr. V.W.'s March 2005 signed statement said the veteran was 
treated "almost continuously" with high-dose cortisone 
ointment.  The July 2003 VA examination report too noted that 
in an indeterminate time period preceding the examination the 
veteran had received topical cortisone multiple times.

Under DC 7806, a 60 percent rating is awarded for constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, required during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806 (2005).  The Board 
finds that it is more likely than not that the objective 
medical evidence meets the schedular criteria.  

The Board expresses no opinion on whether the veteran's 
service-connected eczema disorder covered 20 to 40 percent of 
his body, or more than 40 percent, or 20 to 40 percent of the 
exposed areas affected, or more than 40 percent, which, if 
true, also would warrant an increased rating for the period 
from June 3, 2003 to either 30 percent or 60 percent 
disabling.  However, Dr. V.W's letters detail the extent of 
the veteran's skin problems without benefit of numerical 
boundaries or percentage limitations.  

Accordingly, a 60 percent rating is granted for the veteran's 
service-connected atopic eczema for the period from June 3, 
2003.  This is of course subject to further review if the 
condition improves and the near constant use of steroids 
ceases.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
atopic eczema, as the Court indicated can be done in this 
type of case. Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial compensable rating for atopic eczema skin disease, 
for the period from January 30, 2003 to June 3, 2003, is 
denied.

For the period from June 3, 2003, a 60 percent rating is 
granted for atopic eczema, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


